548 N.W.2d 678 (1996)
216 Mich. App. 196
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Jacob SCOTT, Defendant-Appellant.
Docket No. 185536.
Court of Appeals of Michigan.
Submitted March 19, 1996, at Grand Rapids.
Decided April 5, 1996, at 9:00 a.m.
Released for Publication June 11, 1996.
*679 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Tony Tague, Prosecuting Attorney, and Kevin A. Lynch, Senior Assistant Prosecuting Attorney, for the people.
Steven C. Wichmann, Grandville, for defendant.
Before DOCTOROFF, C.J., and HOOD and GRIBBS, JJ.
PER CURIAM.
Defendant pleaded guilty of operating a motor vehicle while under the influence of intoxicating liquor, third offense. M.C.L. § 257.625(6); M.S.A. § 9.2325(6). The trial court sentenced defendant to one year of imprisonment. Defendant appeals as of right, claiming that he was entitled to sentencing credit for the time he served in an alcohol treatment program. We affirm.
After defendant pleaded guilty, the trial court deferred sentencing for one year and ordered defendant to enter Teen Challenge, an in-residence substance abuse program. Defendant remained in the Teen Challenge program for 135 days before he was involuntarily dismissed because of religious differences with the administrators of the program. The trial court sentenced defendant to one year of imprisonment but refused to grant him jail credit for the 135 days served in the Teen Challenge program.
Our Court has addressed this issue before. In People v. Stange, 91 Mich.App. 596, 283 N.W.2d 806 (1979), the trial court delayed sentencing so that the defendant could enter a drug rehabilitation center. When the defendant failed to complete the drug treatment program, the trial court refused to grant him credit for the time he served in that program. Our Court reversed, holding that, because defendant was "confined" in the treatment program, it was equivalent to jail for purposes of the sentencing credit statute, M.C.L. 769.11b; M.S.A. § 28.1083(2). Our Court also stated that the sentencing credit statute was remedial in nature and merited liberal construction. Id. at 600-601, 283 N.W.2d 806.
In this case, the trial court acknowledged the existence of Stange but determined that Stange had been implicitly overruled by People v. Whiteside, 437 Mich. 188, 468 N.W.2d 504 (1991). Whiteside considered whether a defendant who is ordered to enter a treatment program as a condition of probation is entitled to sentencing credit in a resentencing proceeding after the defendant violates his probation. In Whiteside, our Supreme Court explicitly declined to consider the application of Stange because Stange involved time served in a treatment program before sentencing, while Whiteside addressed a situation where the defendant entered a treatment program after being sentenced to probation. Id. at 197, n. 15, 468 N.W.2d 504. Therefore, we agree with defendant that Whiteside did not overrule Stange. However, because we find that Stange was wrongly decided, we affirm the ruling of the trial court.
In most cases, a court may delay the imposition of a sentence for a period not exceeding one year for the purpose of giving a defendant the opportunity to prove to the court his eligibility for probation or other leniency compatible with the ends of justice and the rehabilitation of the defendant. M.C.L. § 771.1; M.S.A. § 28.1131. Pursuant to this statute, the trial court deferred defendant's sentence so that defendant could enter the Teen Challenge program.
The sentencing credit statute states: *680 Whenever any person is hereafter convicted of any crime within this state and has served any time in jail prior to sentencing because of being denied or unable to furnish bond for the offense of which he is convicted, the trial court in imposing sentence shall specifically grant credit against the sentence for such time served in jail prior to sentencing. [M.C.L. § 769.11b; M.S.A. § 28.1083(2) ].
It is apparent from the statute that the credit is not authorized unless a defendant served time "in jail" before sentencing "because of being denied or unable to furnish bond for the offense of which he is convicted." Because the primary purpose of the sentencing credit statute is to equalize the position of one who cannot post bond with that of a person who is financially able to do so, a showing that presentence confinement was the result of an inability to post bond is an essential prerequisite to the award of sentence credit under the statute. Whiteside, supra at 196, 468 N.W.2d 504.
In this case, defendant did not serve time in jail as a result of an inability to post bond. He served in an alcohol treatment program. Even though the Teen Challenge program contained a twenty-four-hour residency requirement, rehabilitative centers are not jails. Their purpose is structured rehabilitation and treatment, not incarceration. People v. Morin, 159 Mich.App. 582, 590, 407 N.W.2d 43 (1987).
Because defendant requests credit only for the days that he was in the Teen Challenge program, we presume that he did not go to jail after his involuntary dismissal from the program while he awaited sentencing.[1] Because the assignment to the treatment program had nothing to do with his inability to post bond, we fail to see any connection between defendant's situation and the sentencing credit statute.
The trial court deferred defendant's sentence to give him the opportunity to prove to the court his eligibility for probation or other leniency compatible with his rehabilitation. M.C.L. § 771.1; M.S.A. § 28.1131. The reasoning in Stange does not promote this purpose. If the failure to complete the program would still result in sentencing credit against a future jail term, defendants would have little incentive to complete such a program and a trial court would have little incentive to use treatment programs. Morin, supra at 590, 407 N.W.2d 43.
We repudiate the holding of Stange. We hold that, if a trial court defers sentencing to allow a defendant to spend time in a rehabilitative treatment facility, the sentencing credit statute does not entitle that defendant to sentencing credit for his time in the treatment facility. M.C.L. § 769.11b; M.S.A. § 28.1083(2). This does not mean that a trial court may not give a defendant a more lenient sentence on the basis of the defendant's behavior in a residential treatment program. However, a trial court is not required to grant sentencing credit for time spent in the treatment facility.
Affirmed.
NOTES
[1]  The record does not indicate what happened to defendant between the time that he was dismissed from the Teen Challenge program and when he appeared for sentencing one month later. It is unclear from the record whether defendant was required to post bond.